DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 5/26/2022 is acknowledged.
Claims 1-14 are pending.
Claims 4-7 and 9-14 have been withdraw as being drawn to a nonelected invention.
An invention on the merits for claims 1-3 and 8 is set forth below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-3 and 8  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are drawn to a method of providing information for early diagnosis of cancer comprising extracting mRNA from an exosome, measuring mRNA levels of caveolin-1, ANT2, TF b1, AIMP-1 and classifying a case as cancer when all of the mRNA levels increase compared with a normal person.  The claims therefore encompass any species and any sample and functionally determining any type of cancer diagnosis, the specification has not provided that these species would have the same activity. 
Although the specification teaches specific embodiments , the claims are drawn to any sample and any species and any level of expression associated with any cancer diagnosis.  The specification provides blood samples from human patient with cancer (p. 7).  The specification teaches screening genes such that 14 genes were selected (p. 10).  Figure 1A provides mRNA expression of different cancer types (figure 1A), however, the specification does not provide diagnosis of these cancers.  The specification states that the combination claimed may improve the efficiency of early diagnosis (p 12), however, the specification does not describe diagnosis of any cancer based upon increased expression.  Therefore the specification has not provided guidance as to which level of expression would provide such correlation to any early diagnosis of cancer. 
In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure.  
The specification appears to be asserting that specific expression of the recited genes are functionality associate with particular prognosis, however, the specification does not provide the critical guidance that these expression levels are predictably the same in any samples or species.  Further, the specification does not provide this functionality with regard to the breadth of any cancer in which each would be associated with different biochemical pathways.    
The art of Cobb et al (Crit Care Med 2002 Vol. 30 p. 2711) teaches the in analysis of gene expression in spleen and liver sample from septic mice. Notably, the reference teaches that, when compared to a non-septic sample, the relevant expression profiles of the septic mouse spleen and the septic mouse liver contain different nucleic acids at different levels (Table 1; p.2714, middle col., lns.2-8).   As such the art teaches that expression levels of the same nucleic acids in different tissue samples differ.  Therefore, the art indicates that the identifying characteristics or functional attributes that would distinguish different members of the claimed genus will differ depending on the sample type.   
Enard et al. (Science 2002 Vol 296 p. 340) teaches that even between closely related species gene expression patterns differ (abstract).  Enard et al. teaches that mRNA expression levels are different between humans, chimpanzees, orangutans and rhesus marcques (p. 340 1st column last sentence-2nd column 1st paragraph).  Enard et al. teaches that there are a large number of quantitative differences in gene expression in closely related mammals (p. 342 2nd column last paragraph).  Therefore the art teaches that even between very closely related mammals there is a divergence of gene expression.  As such the specification has not provided written support for the functionality of expression level of the genes and functionality  early diagnosis of any cancer 
In analysis of the claims for compliance with the written description requirement of 35 U.S.C. 112, first paragraph, the written description guidelines note regarding genus/species situations that "Satisfactory disclosure of a ``representative number'' depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the species disclosed." (See: 'Written Description" Requirement, Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001.)   In the instant case, the specification fails to teach the necessary common attributes or features of the samples and controls consistently in view of the species disclosed.  As such, one of skill in the art would not recognize that applicant was in possession of the expression of the recited biomarkers and the various detection of each in any sample from any species and the functionality of early diagnosis of any cancer.   
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for measuring the expression of the 4 recited genes, does not reasonably provide enablement for determining classifying a case as cancer based upon the increased level of all the recited genes.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”
The breadth of the claims 
The claims are drawn to a method of providing information for early diagnosis of cancer comprising extracting mRNA from an exosome, measuring mRNA levels of caveolin-1, ANT2, TF b1, AIMP-1 and classifying a case as cancer when all of the mRNA levels increase compared with a normal person.  
Therefore the claims broadly encompass correlations to diagnosing cancer based upon the increased of the 4 genes recited in step b.  As discussed below, the specification has not provided guidance to provide diagnosis of any cancer in any species based upon the increase of the 4 genes recited in claim 1.
Nature of the Invention
The invention is in a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  
Guidance in the Specification
The specification provides blood samples from human patient with cancer (p. 7).  The specification teaches screening genes such that 14 genes were selected (p. 10).  Figure 1A provides mRNA expression of different cancer types (figure 1A), however, the specification does not provide diagnosis of these cancers.  Although the recited genes appear to be elevated in these cancers based upon figure 1A, the specification has not provided guidance for skilled artisan to performed early diagnosis of a patient based upon these elevated levels.  The specification states that the combination claimed may improve the efficiency of early diagnosis (p 12), however, the specification does not describe diagnosis of any cancer based upon increased expression.  Therefore the specification has not provided guidance as to which level of expression would provide such correlation to any early diagnosis of cancer. 
The unpredictability of the art and the state of the prior art 
The art of Cobb et al (Crit Care Med 2002 Vol. 30 p. 2711) teaches the unpredictability in analysis of gene expression in spleen and liver sample from septic mice. Notably, the reference teaches that, when compared to a non-septic sample, the relevant expression profiles of the septic mouse spleen and the septic mouse liver contain different nucleic acids at different levels (Table 1; p.2714, middle col., lns.2-8).   As such the art teaches that expression levels of the same nucleic acids in different tissue samples differ.  Therefore the art indicates that an association of expression to a disease in one sample would not be correlative to an association to any other sample type. 
Enard et al. (Science 2002 Vol 296 p. 340) teaches that even between closely related species gene expression patterns differ (abstract).  Enard et al. teaches that mRNA expression levels are different between humans, chimpanzees, orangutans and rhesus marcques (p. 340 1st column last sentence-2nd column 1st paragraph).  Enard et al. teaches that there are a large number of quantitative differences in gene expression in closely related mammals (p. 342 2nd column last paragraph).  Therefore the art teaches that even between very closely related mammals there is a divergence of gene expression.  As such the specification has not provided guidance for the functionality of expression level of the genes and functionality  early diagnosis of any cancer 
Level of Skill in the Art
	The level of skill in the art is deemed to be high.
Quantity of Experimentation and Conclusion
	The quantity of experimentation in this area would be extremely large since there is significant number of parameters that would have to be studied.  The claims are drawn to the early diagnosis cancer based upon the determination of increased expression of the 4 genes in step b.   Although the specification teaches detection of these levels, the specification has not provided guidance as to diagnosis of any cancer.  
	To practice the invention as broadly as it is claimed, the skilled artisan would have to determine the association of any diagnosis of cancers based upon increased level of the 4 genes from a wide variety of species.  The specification has not provided clear guidance for such association.  Such random, trial by error experimentation is considered to be undue and highly unpredictable.  
Thus the applicants have not provided sufficient guidance to enable a skilled artisan to make the claimed invention in a manner reasonably correlated with the claimed method.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 8  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-3 and 8 are indefinite over the phrase of “providing information for early diagnosis of cancer”.  Further, the claims are indefinite over the phrase “classifying a case as cancer” in step c of claim 1.  It is not clear the metes and bounds of “early diagnosis” it is not clear if the claims are attempting to claim diagnosis prior than what can be determined by clinical analysis or a particular stage of cancer.  Further the preamble is drawn to providing information, however, the claim steps are drawn to classifying diagnosis.  Further, the claims are drawn to classifying a case, however, the steps do not require a case.  Rather the claims measures levels from a biological sample.  
Claims 1-3 and 8 are indefinite over the phrase “normal person”.  The term is unclear as it is not clear the metes and bounds of the term “normal”.  It is not clear if this would encompass persons with cancer, without cancer, or another biological state of the individual. 
	Claim 8 is indefinite over “measuring an mRNA level of 18S rRNA or b actin”.  It is not clear if the claim is intended to measure this mRNA to classify a case as cancer or how the claims intends to use the measurement of mRNA level in the claim of providing information for early diagnosis of cancer. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 and 8  are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural correlation without significantly more. The claim(s) recite(s) a judicial exception of correlation expression level 4 genes and classification of having cancer. This judicial exception is not integrated into a practical application because the claims require steps of detecting expression does not provide a step to integrate the judicial exception.   The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not integrate the judicial exception to steps that are not considered routine and conventional steps.  
These judicial exceptions are not integrated into a practical application because the claims only recite the natural correlation, wherein the step of comparing does not integrate the judicial expectation. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the steps are considered general and routine knowledge in the prior art as exemplified by the specification (as discussed below).  
According to the 2019 Patent Eligibility Guidance an initial two step analysis is required for determining statutory eligibility.   
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? In the instant case the Step 1 requirement is satisfied as the claims are directed towards a process.  
Step 2A Prong one.  Does the claim recite a law of nature, a natural phenomenon or an abstract idea?  Yes, a   natural phenomenon.  
The correlation of detection and lung cancer is considered a natural correlation.  The step of providing determining the expression in the sample are considered a routine and conventional step as detailed below.
Step 2A prong two.  Does the claim recite additional elements that integrate the judicial exception into a practical application?  The answer is no as the steps require only routine and convention steps and does not integrate the judicial exception to a practical application.  
Step 2B.  Does the claim recite additional elements that are significantly more than the judicial exceptions?  No as the claims do not require any elements that integrate the judicial exception.  
The steps that are not considered judicial expectations are the steps of determining the expression which is considered routine analysis of expression using known and conventional assays.   As noted by the specification the step of assaying is performed using commercial microarrays (see pages 2-3).   Further with regard to the dependent claims, the claims further add genes that are on these conventional assays or limitations to the judicial exception.   These methods are considered generic recitations of general methods of hybridization and expression arrays that do not overcome the rejection.  
Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316. The examiner can normally be reached  9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /KATHERINE D SALMON/              Primary Examiner, Art Unit 1634